COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-264-CV





IN THE INTEREST OF J.H. AND B.H., CHILDREN	





------------



FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant is attempting to appeal from an “Amended Final Order Confirming Support Arrearage and Modifying Support Obligation (UIFSA)” signed by the associate judge of the 97th District Court.  But this is not a final, appealable order.  An associate judge may render only certain enumerated types of final orders:  (1) written orders agreed to in form 
and substance
 by all parties, (2) default orders, (3) orders in cases “in which a party files an unrevoked waiver made in accordance with Rule 119, Texas Rules of Civil Procedure, that waives notice to the party of the final hearing or waives the party’s appearance at the final hearing,” and (4) final orders that include a waiver of the right of appeal pursuant to section 201.015(g) of the family code.  Tex. Fam. Code Ann. §  201.007(a)(14) (A), (B), (D), (16) (Vernon 2008), § 201.015(g) (Vernon Supp. 2009); Tex. R. Civ. P. 119; 
see In re Lausch
, 177 S.W.3d 144, 151 (Tex. App.—Houston [1st  Dist.] 2005, orig. proceeding).  The order in this case does not fall within any of the enumerated orders that an associate judge may render.  To be appealable, all other orders must be adopted by the presiding judge of the trial court.  
See 
Tex. Fam. Code Ann. § 201.016(b) (Vernon 2008); 
In re M.K.R.
, 216 S.W.3d 58, 64 (Tex. App.—Fort Worth 2007, no pet.); 
Robles v. Robles
, 965 S.W.2d 605, 609 n.4 (Tex. App.—Houston [1st Dist.] 1998, pet. denied).  Thus, because this order has not yet been adopted by the presiding judge, it is not final or appealable under the family code.  In addition, it is not an appealable interlocutory order under the civil practice and remedies code.  
See 
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008).  Thus, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED:  November 12, 2009   

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.